                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


MMG FINANCIAL CORPORATION,

                       Plaintiff,

               v.                                             Case No. 06-C-929

MIDWEST AMUSEMENT PARK, LLC
d/b/a USA INTERNATIONAL RACEWAY,

DR. R.C. SAMANTA ROY INSTITUTE
OF SCIENCE AND TECHNOLOGY, INC.
d/b/a USA INTERNATIONAL RACEWAY,

U.S. ACQUISITIONS & OIL, INC.
d/b/a/ USA INTERNATIONAL RACEWAY,

and

KAL GRONVALL
d/b/a USA INTERNATIONAL RACEWAY.

                       Defendants.


                                     ORDER FOR STATUS


       On July 27, 2020, the court held a telephone hearing on the pending motions for

appointment of a receiver for various properties related to the satisfaction of the judgment Plaintiff

obtained in this action. Dkt. Nos. 274 and 280. During the hearing, the parties stated they reached

agreement with respect to the two parcels described in the motion for appointment of a receiver

filed on June 26, 2020. Dkt. No. 280. The parties subsequently filed a stipulation for withdrawal

of this motion. Dkt. No. 297.

       Near the conclusion of the hearing, counsel for both parties appeared to reach an agreement

on how to resolve the dispute over the motion filed on June 15, 2020, concerning receivership of




        Case 1:06-cv-00929-WCG Filed 08/24/20 Page 1 of 2 Document 299
the property at 1205 East Green Bay Street in Shawano, Wisconsin, where a gas station is operated.

Dkt. No. 274. Based on the discussions during the hearing, the parties appeared to agree to an

arrangement where the gas station would continue to operate while it is marketed for sale. In

addition, the parties considered whether a portion of the income generated from the gas station

could be paid to Plaintiff while it is being marketed for sale in receivership to satisfy the

outstanding judgment in this action, which has accrued substantial interest. At the end of the

hearing, the court directed Plaintiff to submit a proposed order regarding this arrangement. To

date, no proposed order or any update on this agreement has been filed with the court. Within

seven days of the date of this order, counsel for Plaintiff is directed to file an update advising as to

the current status of the proposed order.

        SO ORDERED at Green Bay, Wisconsin this 24th day of August, 2020.

                                                        s/ William C. Griesbach
                                                        William C. Griesbach
                                                        United States District Judge




                                                   2


         Case 1:06-cv-00929-WCG Filed 08/24/20 Page 2 of 2 Document 299
